PER CURIAM.
After the trial court denied his motion to suppress, Stuart John Gregor pled nolo contendere to the charge of carrying a concealed firearm, reserving the right to appeal. We affirm. The trial court correctly concluded that the police had a reasonable suspicion to conduct a Terry1 stop based on information regarding Gregor’s possession of the firearm, which came from a “citizen informant” rather than an “anonymous informant.” See State v. Maynard, 783 So.2d 226 (Fla.2001).
AFFIRMED.
PLEUS, ORFINGER and TORPY, JJ., concur.

. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).